Citation Nr: 0943406	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-22 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
claims of service connection for residuals of a parachute 
accident, to include disorders of the cervical spine, the 
thoracolumbar spine, and both legs (knees and ankles).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from April 1953 to January 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  Historically, the Veteran's claims for service 
connection for residuals of back and leg injuries were denied 
by the RO in October 1989.  In January 1995, the Board 
confirmed these denials.  The Veteran subsequently submitted 
a motion of reconsideration which was denied.  He appealed 
this decision to the Court of Appeals for Veterans Claims 
which affirmed the Board's denials in June 1997.  In August 
2004, the Veteran filed a claim seeking to reopen these 
issued.  The RO denied the request, and this appeal ensued.  
The appeal continues.  



FINDINGS OF FACT

1.  In a January 1995 Board decision, entitlement to service 
connection for residuals of back and leg injuries was denied.  
The denial was based on the fact that while no service 
treatment records (STRS) were available for review to 
corroborate the Veteran's insistence that he incurred back 
and leg injuries during service, there was evidence of post 
service on the job injuries to the knees and back in his work 
as a fireman.  Moreover, he had congenital anomalies 
involving the lumbar spine, and disorders (arthritis) of the 
lumbar and cervical spine and knees, were not manifested 
within one year of discharge from service.  

2.  Evidence received since the January 1995 Board decision 
which denied service connection for residuals of back and leg 
injuries is duplicative or cumulative of evidence previously 
considered or does not relate to an unestablished fact 
necessary to substantiate these claims.  


CONCLUSIONS OF LAW

1.  The Board's January 1995 decision which denied 
entitlement to service connection for residuals of back and 
leg injuries is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100 (2009).

2.  New and material evidence to reopen the claims of 
entitlement to service connection for residuals of a 
parachute accident, to include disorders of the cervical 
spine, the thoracolumbar spine, and both legs (knees and 
ankles), has not been received.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 5108, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.156(a), 20.1100, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
Claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an October 
2004 letter to the Veteran from the RO specifically notified 
her of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
her claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his STRs, VA medical treatment records, private 
post-service medical treatment records, VA examinations, and 
statements and testimony from the Veteran, friends,  and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a Claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the Claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefits sought by the Claimant.  
The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the Veteran has been notified of the evidence 
and information necessary to reopen the claims and to 
establish entitlement to the underlying claim for benefits 
sought in the October 2004 letter mentioned above.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  


Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, the Veteran was provided with notice of this 
information in letters dated in March 2006.  

New and Material Evidence Claims

The Board initially denied service connection for residuals 
of back and leg injuries in January 1995.  The decision is 
final.  38 C.F.R. § 20.1100 (2009).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  

To reopen a claim which has been previously denied and which 
is final, the Claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  
Under the pertinent regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).
Here, the Board notes that the RO did not reopen the 
Appellant's claims for service connection.  The Board agrees.

As to each of the claims for service connection for residuals 
of a parachute accident involving the cervical spine, the 
thoracolumbar spine, and bilateral leg injuries involving the 
knees and ankles, the Board notes that the evidence of record 
at the time of the January 1995 Board decision included post 
service treatment records and lay statements in support of 
his claims.  The claimant also provided testimony at a 
November 1991 personal hearing.  Review of the Board decision 
reflects that no chronic back or leg injuries disorders were 
noted until many years after service, and this was after 
intercurring injuries to each knee and to the back in his 
post service employment as a fireman.  There were no 
diagnoses of chronic disabilities for which service 
connection could be granted.  

It was noted that physicians' opinions in support of the 
Veteran's claims were made after relying on the Veteran's 
statements as to inservice injury.  It was pointed out that 
while examiners can render current diagnoses based on his 
examination of a Claimant, without a thorough review of the 
record, such opinions regarding etiology can be no better 
than the facts alleged by the Claimant.  Swann v. Brown, 5 
Vet. App. 229 (1993).  Moreover, it was noted that none of 
the lay statements submitted in support of the Veteran's 
claims reported personal observation of any of the alleged 
in-service injuries.  Primarily, they attested to knowledge 
of the Veteran's problems after service.  These statements 
were not found to be highly probative in light of 
contemporaneous evidence in the file, and lack of independent 
corroborating evidence.  The Board's decision of January 1995 
is final.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 20.1100 (2009).

However, as to the Board decision reported above, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  Effective 
from August 29, 2001, the regulations defining "new and 
material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b) (2009).  These specific provisions are applicable 
only to claims filed on or after August 29, 2001.  As the 
Veteran filed his claim seeking to reopen in 2004, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

Evidence received since the final Board decision in January 
1995 denying service connection for residuals of back and leg 
injuries consists of VA and private treatment records and 
additional statements and testimony from the Veteran.  The 
submitted records reflect that the Veteran continues to 
report complaints associated with his cervical and 
thoracolumbar spine, as well as the knees.  As before, the 
opinion of a private medical provider, in this case, a 
chiropractor in January 2005, attributed the Veteran's neck, 
back, and numbness in the lower extremities to an inservice 
parachute injury as based on a history provided by the 
Veteran.  However, as noted previously, without a thorough 
review of the record, his opinion regarding etiology can be 
no better than the facts alleged by the claimant.  Swann, 
supra.  Thus, the opinion is not considered highly 
significant.  There simply is no competent probative evidence 
which shows that disorders of the cervical or thoracolumbar 
spine, or disorders of the legs, to include bilateral knee or 
ankle conditions, are of service origin.  

With regards to treatment records submitted that were not 
previously of record, such records are new in that they had 
not been submitted to VA before and, thus, never considered.  
But this evidence is also not material because it does not 
suggest that any of the conditions claimed are of service 
origin.  See, e.g., Hickson v. West, 11 Vet. App. 374, 378 
(1998).  Specifically, none of this evidence suggests he has 
residuals of an inservice parachute jump, to include 
disorders of the cervical and thoracolumbar spine, or 
disorders of the bilateral legs, to include the knees and 
ankles, as a result of his time in military service.  So the 
medical evidence he has submitted since the Board's prior, 
final, and binding denials of the claims is not both new and 
material and, therefore, insufficient to reopen his claims.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  Accordingly, 
the Board concludes that the Veteran's service connection 
claims for disorders of the cervical and thoracolumbar spine, 
as well as disorders of the bilateral legs, to include knee 
and ankle conditions, cannot be reopened.

Moreover, as to additional statements of record and as to 
testimony provided by the Veteran at a hearing in 2006, such 
are merely reiterating arguments that were made prior to the 
Board previously denying the claim in 1995.  So these 
statements are not new evidence.  Cf. Bostain v. West, 11 
Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992)

Also added to the record was an excerpt from an article 
regarding a Veteran who received assistance from a service 
organization.  This article does not pertain to the medical 
issues at hand, and it is an article that is general in 
nature.  It does not address the specific facts of the 
Veteran's claims before the Board.  As this generic evidence 
does not specifically state an opinion as to the relationship 
between the Veteran's current symptoms and alleged inservice 
injuries, it is insufficient to establish the element of 
medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 
(1998).

In the absence of new and material evidence, the benefit-of- 
the-doubt rule does not apply, and the petitions to reopen 
these claims must be denied.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).




ORDER


In the absence of new and material evidence, the petition to 
reopen the claims for service connection for residuals of a 
parachute accident involving the cervical spine, the 
thoracolumbar spine, and bilateral leg injuries involving the 
knees and ankles, is denied.  




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


